Broyles, J.
1. Counsel for plaintiff in error contends that the conviction in this case is based on circumstantial evidence alone, and that the court erred in failing to charge" the law of circumstantial evidence. The indictment charges the accused with assault with intent to fob one L. Pezol. The evidence as to the assault and attempt to rob Rezol is direct and positive, and consequently, under numerous decisions of this court and of the Supreme Court, the judge did not err in failing to charge on circumstantial evidence.
2. The evidence amply supported the verdict; no error of law appears, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.